Appellant was charged with and convicted of a misdemeanor, from which he appeals to this Court from the County Court of Dimmit County.
The term of County Court at which appellant was convicted adjourned on September 21, 1929. A recognizance dated September 30, 1929, appears in the transcript. This recognizance having been made after adjournment was a nullity and this Court is without jurisdiction. The record here is identical with that of Roy Jones v. State, No. 13418, this day decided in an opinion by Judge Christian.
Because this Court is without jurisdiction, this appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                     ON MOTION TO REINSTATE.